   Case 1:20-cv-01624-CFC Document 19 Filed 05/04/21 Page 1 of 3 PageID #: 63




                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DELA WARE

Richard Sinrod and Yael Sinrod,


                         Plaintiffs,

                  V.
                                         Civil Action No. 20-1624-CFC
Albertson Companies, Inc., and AB
Acquisitions, LLC,


                         Defendants.


Richard Sinrod, Pro Se Plaintiff

            Counsel for Plaintiff

Brian Tome, Walter O'Brien, REILLY, MCDEVITT & HENRICH, P.C.,
Wilmington, Delaware

            Counsel for Defendant



                         MEMORANDUM OPINION



May 4, 2021
Wilmington, Delaware
   Case 1:20-cv-01624-CFC Document 19 Filed 05/04/21 Page 2 of 3 PageID #: 64




                                                    a          ft a~
                                                         COLMF.C{)LLY
                                              UNITED STATES DISTRICT JUDGE

       Plaintiffs, Richard and Yael Sinrod, have sued Defendants for negligence

stemming from injuries Richard Sim·od allegedly sustained on November 1, 2020

outside an Acme Supermarket in Middletown, Delaware. D.I. 1 at 4. Richard

Sinrod has brought the case pro se. D.I. 1. Plaintiffs allege that Defendant

Albertsons Companies, Inc., is the owner of Acme Supermarket and that

Defendant AB Acquisitions, LLC, is the owner of the premises in question. D.I. 1

at 4. Albertsons has moved pursuant to Federal Rule of Civil Procedure 12(b)(l)

to dismiss for lack of subject matter jurisdiction on the grounds that diversity does

not exist between the Plaintiffs and Albertsons. D.I. 3.

      I will grant the motion. Plaintiffs are residents of Delaware. D.I. 1 at 3.

Plaintiffs admit that Albertsons is incorporated in Delaware. D.I. 1 at 3; D.I. 5 at

1. It is black letter law that corporations are considered residents of their state of

incorporation for the purposes of subject matter jurisdiction. 28 U.S.C.

§ 1332(c)(l). Plaintiffs argue that diversity exists because Albertsons has its

principle place of business in Idaho. D.I. 5 at 1. But the subject matter

jurisdiction statute makes clear that corporations are residents of both their state of

incorporation and the state of their principle place of business. 28 U.S.C.

§ 1332(c)(1) ("a corporation shall be deemed to be a citizen of every State and
   Case 1:20-cv-01624-CFC Document 19 Filed 05/04/21 Page 3 of 3 PageID #: 65




foreign state by which it has been incorporated and of the State or foreign state

where it has its principal place of business" (emphasis added)). Therefore,

diversity does not exist between Plaintiffs and Albertsons. Because I lack subject

matter jurisdiction over state law negligence claims without complete diversity, I

must dismiss the case. Dev. Fin. Corp. v. Alpha Haus. & Health Care, Inc., 54

F .3d 156, 158 (3d Cir. 1995) ("It is axiomatic that the federal judiciary's diversity

jurisdiction depends on complete diversity between all plaintiffs and all

defendants.").

      The Court will issue an Order consistent with this Memorandum Opinion.




                                           2
